DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status and Claim Objection
Claims 1-21 are currently being examined.
Claim 21 is objected to because it appears to be an independent claim based on the language of its preamble.  However, an independent claim cannot refer back to any other claim.  Claim 21 refers back to Claim 1.


Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
  
Claims 2-10 and 12-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3, 4, 8, 10, 12, 13, 15-17, 19, and 20 each contain one or more limitations with phrases that begin with “and/or” 
Claims 2, 5-7, 9, 12, and 18 each contain one or more limitations that contain the phrase “can be” which makes the claim unclear as to what exactly is being claimed as part of the invention because the phrase “can be” could be construed as meaning “may or may not be”.  As a result of this ambiguity, the claims fail to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or the Applicant regards as the invention.

Allowable Subject Matter
Claims 1 and 11 are allowed.
Claims 2-10 and 12-20 would be allowable if all of the 35 U.S.C. 112(b) claim rejections set forth above are satisfactorily resolved.
Claim 21 would be allowable if amended to include all of the claim limitations of claim 1 referenced therein; otherwise, the claim may be canceled.  Alternatively, the claim may be written in proper dependent claim format if the claim is not intended to be an independent claim, with particular attention paid to avoid any antecedent basis issues.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        September 14, 2021